         Case 2:19-cv-12161-WBV-DMD Document 57 Filed 01/15/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA



ANN TILLMAN                                                  CIVIL ACTION

VERSUS                                                       NO. 19-12161

WALMART, INC.                                                SECTION D (3)


                                              ORDER

          Plaintiff Ann Tillman moves for partial summary judgment on the issue of

liability. 1 Defendant Walmart has filed an Opposition, 2 and Plaintiff has filed a

Reply. 3 After careful review of the parties’ memoranda, the record, and the applicable

law, the Court denies the Motion.

    I.       FACTUAL BACKGROUND

          This case arises out of a slip and fall in a Ponchatoula Walmart. On December

13, 2018, Ann Tillman and her cousin were shopping at the store. That morning it

was raining “on and off” 4 and Walmart had implemented its rainy-day policy to

ensure the safety of its customers. 5 As Plaintiff was leaving Walmart, she stepped

outside, only to realize her friend with whom she had been shopping had not followed

her. 6 As Tillman walked back into the store, she slipped and fell on the floor next to

the mat, injuring herself. 7 Tillman testified at her deposition that the floor was wet


1 R. Doc. 32.
2 R. Doc. 36.
3 R. Doc. 40.
4 R. Doc. 32-6 at 3 (Plaintiff’s deposition).
5 R. Doc. 32-4 at 7 (Walmart’s corporate deposition).
6 R. Doc. 32-6 at 7; R. Doc. 32-5 (Video evidence).
7 R. Doc. 23-6 at 8-9, R. Doc. 32-5.
      Case 2:19-cv-12161-WBV-DMD Document 57 Filed 01/15/21 Page 2 of 8




where she fell. 8 An employee had been in the general area where Plaintiff fell around

ten to fifteen minutes before her fall. 9 Tillman later filed suit against Walmart in the

21st Judicial District Court for the Parish of Tangipahoa, alleging that Walmart was

responsible for her injuries. 10 Walmart removed this matter to this Court on the basis

of diversity jurisdiction. 11

        Plaintiff now moves for partial summary judgment on the issue of liability. 12

Specifically, Tillman argues that the undisputed material facts demonstrate that an

unreasonably dangerous condition existed, that Walmart had either actual or

constructive notice of the condition, and that Walmart failed to exercise reasonable

care. Tillman argues that Walmart had notice that the floor was wet as a matter of

law because an employee was in the vicinity of the accident shortly before Tillman

fell, Walmart knew it was raining and therefore Walmart should have known that

water would accumulate near the entrance. Tillman further argues that Walmart

failed to exercise reasonable care as a matter of law because it did not follow its rainy-

day procedures, nor did it either monitor the area or mop the area where Tillman fell

within a reasonable amount of time before her fall.

        Walmart has filed an Opposition, 13 in which it argues that Tillman cannot

establish actual or constructive notice of the condition that caused her fall, as a

disputed issue of material fact exists concerning whether Walmart had notice of the



8 R. Doc. 32-6 at 8-9.
9 See R. Doc. 32-5.
10 R. Doc. 1-1 (state court petition).
11 R. Doc. 1.
12 R. Doc. 32.
13 R. Doc. 36.
       Case 2:19-cv-12161-WBV-DMD Document 57 Filed 01/15/21 Page 3 of 8




wet floor. Walmart also argues that an issue of material fact exists as to whether

Walmart exercised reasonable care, as failure to follow its rainy day procedures is not

dispositive of the issue. Plaintiff has filed a Reply 14 in which she reiterates the

undisputed facts which she believes establishes Walmart’s liability. Plaintiff further

distinguishes cases cited by Walmart regarding notice and stresses that Walmart’s

failure to follow its own policies demonstrates it failed to exercise reasonable care as

a matter of law.

     II.      LEGAL STANDARD

           Summary judgment is appropriate where there is no genuine disputed issue as

to any material fact, and the moving party is entitled to judgment as a matter of

law. 15 When assessing whether a dispute regarding any material fact exists, the

Court considers “all of the evidence in the record but refrain[s] from making

credibility determinations or weighing the evidence.” 16                     While all reasonable

inferences must be drawn in favor of the nonmoving party, a party cannot defeat

summary judgment with conclusory allegations, unsubstantiated assertions or “only

a scintilla of evidence.” 17 Instead, summary judgment is appropriate if a reasonable

jury could not return a verdict for the nonmoving party. 18




14 R. Doc. 40.
15 Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265
(1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247, 106 S.Ct. 2505, 2509-10, 91 L.Ed.2d 202
(1986).
16 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008)

(citations omitted).
17 Id. (quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)) (internal quotation marks

omitted).
18 Delta & Pine Land Co., 530 F.3d at 399 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,

106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
       Case 2:19-cv-12161-WBV-DMD Document 57 Filed 01/15/21 Page 4 of 8




        If the dispositive issue is one on which the moving party will bear the burden

of proof at trial, the moving party “must come forward with evidence which would

entitle it to a directed verdict if the evidence went uncontroverted at trial.” 19 The

non-moving party can then defeat summary judgment by either submitting evidence

sufficient to demonstrate the existence of a genuine dispute of material fact, or by

“showing that the moving party’s evidence is so sheer that it may not persuade the

reasonable fact-finder to return a verdict in favor of the moving party.” 20 If, however,

the nonmoving party will bear the burden of proof at trial on the dispositive issue,

the moving party may satisfy its burden by merely pointing out that the evidence in

the record is insufficient with respect to an essential element of the nonmoving

party’s claim. 21 The burden then shifts to the nonmoving party who must go beyond

the pleadings and, “by her own affidavits, or by the ‘depositions, answers to

interrogatories, and admissions on file,’ designate ‘specific facts showing that there

is a genuine issue for trial.’” 22

     III.   ANALYSIS

        The parties agree that this case is governed by the Louisiana Merchant

Liability statute, La. R.S. 9:2800.6. 23 For a plaintiff to prevail against a merchant in

a slip and fall negligence action like this one, the plaintiff must show that the

merchant is negligent under the Louisiana Merchant Liability statute. 24 Under La.


19 International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991).
20 Id. at 1265.
21 See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265 (1986).
22 Celotex Corp., 477 U.S. at 324, 106 S.Ct. at 2553 (quoting Fed. R. Civ. P. 56(e)).
23 R. Docs. 20 & 26.
24 Betemps v. Dolgencorp, LLC, Civ. A. No. 17-7880, 2018 WL 4104216, at *3 (E.D. La. Aug. 29, 2018)

(citing authority).
      Case 2:19-cv-12161-WBV-DMD Document 57 Filed 01/15/21 Page 5 of 8




R.S. 9:2800.6, a plaintiff bringing a negligence claim against a merchant for injuries

resulting from a fall allegedly caused by conditions existing on a merchant’s premises

must show that: (1) the condition presented an unreasonable risk of harm to the

claimant and that risk of harm was reasonably foreseeable; (2) the merchant either

created or had actual or constructive notice of the condition which caused the damage,

prior to the occurrence; and (3) the merchant failed to exercise reasonable care. 25 The

plaintiff must prove all three elements to prevail. 26 Here, the disputed elements are

(1) whether Walmart had actual notice of the slippery floor; (2) whether Walmart had

constructive notice of the slippery floor; and (3) whether Walmart exercised

reasonable care.

        The Court first considers whether Walmart had actual notice of the condition

that allegedly causes Plaintiff’s fall. Plaintiff argues that because Walmart had

notice it was raining, it necessarily had actual notice that the area near the doors

would accumulate water. The fact that Walmart knew it was raining is not sufficient

to demonstrate that it had actual notice that the floor near the doors was wet. 27

Indeed, at her deposition, Plaintiff indicated she had no information to suggest a

Walmart employee knew the floor to be wet or caused the floor to be wet. 28 The case



25 La. R.S. 9:2800.6(B).
26 Betemps, LLC, Civ. A. No. 17-7880, 2018 WL 4104216 at *3 (citing White v. Wal-Mart Stores, Inc.,
97-0393 (La. 9/9/97), 699 So.2d 1081, 1084).
27 See Fountain v. Wal-Mart Stores, Inc., 297 So. 3d 100, 109 (La. App. 3 Cir. 2020) (“[E]vidence that

it was raining, that an area in which a fall occurred was visible to store personnel, and/or that Wal-
Mart should have foreseen the hazard created by rain puddles at or near the entrance of this high
volume store because it knew it was raining, is insufficient to support a finding that it had constructive
notice.”).
28 R. Doc. 36-1 at 9-10 (“Q. Do you have any information to suggest that a Walmart employee knew

that the floor was wet before the fall? A. No, sir. Q. Do you have any information to suggest that a
Walmart employee caused the floor to be wet? A. No, sir.”).
      Case 2:19-cv-12161-WBV-DMD Document 57 Filed 01/15/21 Page 6 of 8




Plaintiff relies on, Barton v. Walmart, 29 is not to the contrary. That case involved a

Louisiana appellate court affirming a trial court’s determination that a Walmart had

actual notice of wet floors during a bench trial. It does not stand for the proposition

that a merchant automatically has actual notice of water in vestibules only because

it knows that it is raining, especially within the confines of the analysis of a pretrial

motion.

        Plaintiff also argues that the presence of an employee in the vicinity of the fall

ten to fifteen minutes before Plaintiff’s fall demonstrates actual notice. Although the

video does show an employee in the area, it does not clearly indicate that the employee

knew of the condition before Tillman’s fall. 30 Moreover, “The presence of an employee

of the merchant in the vicinity in which the condition exists does not, alone, constitute

constructive notice, unless it is shown that the employee knew, or in the exercise of

reasonable care should have known, of the condition.” 31          If the presence of an

employee alone cannot constitute constructive notice, it also cannot constitute actual

notice unless the evidence demonstrates that the employee had knowledge of the

condition. The evidence does not support a finding that the employee had actual

notice in this case. Accordingly, a disputed issue of material fact exists regarding

Walmart’s actual notice which precludes summary judgment.

        The Court next considers whether Walmart had constructive notice of the

condition that caused Tillman’s fall. Tillman again points to the employee’s presence



29 704 So. 2d 361 (La. App. 3 Cir. 1997).
30 R. Doc. 32-5 (manual attachment).
31 La. R.S. 2800.6(C)(1).
      Case 2:19-cv-12161-WBV-DMD Document 57 Filed 01/15/21 Page 7 of 8




in the area of the fall before the incident. Tillman also argues that Walmart knew

the entrance to the vestibule would get wet, as it had instituted its rainy-day policy;

yet it did not mop the area where Plaintiff fell for over an hour.

       Tillman fails to establish the absence of a disputed material fact as to whether

Walmart had constructive notice, and therefore Plaintiff is not entitled to summary

judgment. Specifically, an issue of material fact exists as to how long the floor was

wet before Plaintiff’s fall. As the Louisiana Supreme Court held in White v. Wal-Mart

Stores, Inc., 32 such evidence is required to prove constructive notice.                  Although

Plaintiff has presented circumstantial evidence that the floor had been wet for some

time before Plaintiff’s fall, this evidence is not so compelling as to require a directed

verdict at trial. 33

       The cases relied on by Plaintiff are not to the contrary. Plaintiff cites to

Oalmann v. K-Mart Corp., 34 a case in which the Louisiana Fifth Circuit upheld a trial

court’s determination that a K-Mart had constructive notice of water in an

entranceway because store employees knew it was raining and knew the entranceway

would become wet. But, as with Barton, that case only upheld a trial court’s factual

determination at trial that K-Mart was liable. That case does not stand for the

proposition that every time a store is aware that it is raining or that water may

accumulate, the store necessarily has constructive knowledge that the entranceway

is wet as a matter of law. Nor is the ruling in that case dispositive for a ruling on a


32 699 So. 2d 1081, 1085 (La. 1997) (“The claimant bears the burden to show that the condition existed
for some period of time.”).
33 International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991).
34 630 So. 2d 911 (La. App. 4 Cir. 1993).
      Case 2:19-cv-12161-WBV-DMD Document 57 Filed 01/15/21 Page 8 of 8




Motion for Summary Judgment. Similarly, Walmart’s failure to adhere to its rainy-

day policy is insufficient to prove constructive notice, as it does not prove that

Walmart had constructive knowledge of the condition that caused Tillman’s fall. 35

Accordingly, because an issue of disputed material fact exists as to Walmart’s notice

of the condition that caused Plaintiff’s fall, summary judgment is inappropriate.

Further, because the Court finds that an issue of disputed material fact exists as to

Defendant’s notice—one of the factors required under Louisiana’s Merchant Liability

statute 36—the Court does not reach Plaintiff’s arguments regarding whether

Walmart acted with reasonable care.

     IV.      CONCLUSION

           IT IS HEREBY ORDERED that Plaintiff’s Motion for Partial Summary

Judgment is DENIED.

           New Orleans, Louisiana, January 15, 2021.



                                                      ______________________________________
                                                      WENDY B. VITTER
                                                      UNITED STATES DISTRICT JUDGE




35 See, e.g., Fountain v. Wal-Mart Stores, 297 So. 3d 100, 109 (La. App. 3 Cir. 2020) (“[E]ven the lack
of a specific plan to warn customers of a wet floor is irrelevant when the plaintiff fails to produce
evidence that defendant had any notice of the liquid’s presence on the floor prior to the fall.”); Boeshans
v. Petsmart, Inc., 951 So. 3d 414, 417 (La. App. 5 Cir. 2007) (“We are unconvinced by plaintiffs’
argument that Mr. Bryant’s testimony as to the lack of the existence of a specific policy to handle the
entrance on a rainy day is sufficient to defeat defendant’s motion for summary judgment.”).
36 La. R.S. 9:2800.6.
